Title: Vergennes to the American Commissioners, 25 September 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 25. 7bre. 1778
J’ai reçu, Messieurs, la lettre que vous m’avez fait l’honneur de m’écrire pour reclamer des Effets appartenans à M. Izarts qui ont été pris sur un batiment Anglois allant à Livourne. Je n’entrerai pas ici dans la question si le Navire Ennemi rend la marchandise Ennemie, les Capteurs l’éleveront certainement. Mais Comme cette question est du Ressort du Departement de la Marine, Je crois que vous ferez très bien de voir le plus tôt possible M. de Sartine. Ce Ministre est à Paris et y passera toute la Journée de demain. Je ferai volontiers ce qui dépendra de moi auprès de ce Ministre pour l’engager à vous procurer une prompte Decision. J’ai l’honneur d’être avec une parfaite consideration Messieurs, Votre très humble et très obeissant serviteur
(signé) De Vergennes
Messrs. Franklin, Lée et Adams
